DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11 in the reply filed on 10/28/2022 is acknowledged. Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Claim Objections
Claim 10 is  objected to because of the following informalities: 
Claim 10 line 6-7 recites “the glass forming machine including for each section at least two needles and two discharge orifices”. The Examiner believes the applicant intended “the glass forming machine” to be “glass feeding device” which was already introduced in claim 1 and expanded in dependent claim 3; however, claim 11 (which is dependent on claim 10) recites the discharge orifice and needle associated with the glass feeding device.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
as the invention.
Claim 2 recites that “the glass forming machine includes a memory for storing an end position range or a set point value”. There is not enough structural detail to connect the memory to the glass forming machine to make it a functional limitation. The computer implied in [0015] of the pre-grant publication should be incorporated into the claims to interface the measurement device, memory, and control of the plunger of position.
Claim 10 recites the limitation “wherein, in particular, the glass forming machine comprises at least two sections”. Earlier in the claim, “the blank side includes at least one section for forming a plurality of parisons…”. It is vague and/or indefinite to a skilled artisan whether the section refers to a plurality of blank moulds, thus there are at least two sections of a plurality of blank moulds; or if the “sections” refer to a different component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al (US-5266093-A).
Regarding claim 1, Konishi teaches of a glass forming machine (Col. 2 Line 16-19) which includes a blank side for forming parisons from gobs of molten glass (Fig. 1 Parison Forming Sections); the blank side includes a plunger and a blank mould (Fig. 1-1i/2i/3i); the plunger can be moved into the blank mould up to an end position (Fig. 1-1g/2g/3g); the plunger can be moved out of the blank mould up to a start position (Fig. 1-1g); the glass forming machine includes a glass feeding device which is configured to bring a gob of molten glass into the blank mould (Fig. 1 gob forming and distribution section); the glass forming machine includes a measuring device (plunger position detection and gob weight detection) which is configured which is configured to measure the end position of the plunger (maximum stroke value) (Col. 3 Line 57-Col. 4 Line 6), wherein the glass feeding device is configured such that the size of a gob of molten glass (predetermined weight) depends on the end position previously reached during operation (Col. 26 Line 55-67). Konishi teaches that the gob temperature and volume change the end position and speed of the plunger, and the size of the gob is controlled on the basis of the plunger capability (Col. 27 Line 1-10). 

Regarding claim 2, depending from claim 1, Konishi teaches the glass forming machine includes a memory (84a and 84b) for the plunger control (Col. 20 Line 42-45) for storing an end position range (the maximum stroke value of the plunger, see Fig. 5 memory 84 communicating to plunger position control 87/89). The glass feeding device is configured to change the size of a gob of molten glass (Col. 6 Line 24-28). Konishi teaches the relationship between the end position of the plunger and the size of gob (Col. 26 Line 55-Col. 27 Line 10) and that the glass forming machine and glass feeding device are configured to work together to change the gob size (Col. & Line 13-22). The remainder of claim 2 reads on the manner of operating the device (intended use) which does not differentiate the apparatus claim from the prior art, See MPEP 2114.II.  There is no structural limitation in the claim that is not in the prior art.

Regarding claim 3, depending from claim 1, Konishi teaches of a glass feeding device (Fig. 1, gob forming section comprises a feeder bowl adapted for containing molten glass (Col. 5 Line 62-68; reservoir/spout), said feeder bowl having a discharge orifice (Col. 6 Line 16), a movable needle (Col. 6 Line 43-65; clay tube/plunger), a motor adapted to move the needle with respect to the discharge orifice (Col. 7 Line 18-21; Fig. 1 drive section 8), a control device which is configured to control the movement of the needle (Col. 7 Line 13-14; gob weight control system), a sensor for detecting an information associated with a position of the needle in order to control the movement of the needle (Fig. 3 position control section 71/position sensor conversion 74; Col. 12 Line 1-13), and a shear mechanism which is configured to divide a stream of molten glass emerging from the discharge opening into gobs of molten glass (Col. 6 Line 24-28). Regarding the motor to be an electrical motor, Konishi teaches of using a servo motor associated with the clay plunger (Col. 28 Line 15-18), reading on electrical motor.

Regarding claim 4, depending from claim 3, Konishi teaches that the control device is configured to control the movement of the needle to control the size of the gob (Col. 7 Line 23-27). The limitation “such that the size of a gob of molten glass depends on the end position previously reached during operation” reads on the manner of operating the device (intended use) which does not differentiate the apparatus claim from the prior art, See MPEP 2114.II.  

Regarding claim 5, depending from claim 3, Konishi teaches that the diameter of the molten glass pushed out of the orifice is controlled by the moving speed of the clay plunger (Col. 6 Line 64-68), reading on the control device is configured to increase and decrease the diameter of the stream. The limitation “in an oscillating and/or wave-like manner” reads on the manner of operating the device (intended use) which does not differentiate the apparatus claim from the prior art, See MPEP 2114.II.  

Regarding claim 6, depending from claim 3, Konishi teaches of using a servo motor associated with the needle/clay plunger (Col. 28 Line 15-18), reading on electrical motor that is different from a stepper motor.

Regarding claim 7-9, depending from claims 3 and 6, Konishi teaches the servo motor is not limited to being a synchronous motor but can also be an AC or DC servo motor with rotational position detection with encoder or incremental encoders (Col. 28 Line 57-66).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al (US-5266093-A).
Regarding claim 10, depending from claim 1, Konishi teaches that the blank side includes at least one section for simultaneously forming a plurality of parison from gobs of molten glass (Col. 2 Line 51-53), each mold associated with a plunger (Col. 2 Line 54-56); each plunger can be moved into the respective blank mould up to an end position and move out of the respective blank mould to a start position (see Fig. 1-1g/3g). 
Konishi teaches of a single needle and a single discharge orifice (Col. 6 Line 16, 43-65). The orifice is associated with a gob distribution section to bring a gob of molten glass to a blank mould (Fig. 1 gob distribution section). A plurality of measuring device associated with each plunger and configured to measure the end position of the respective plunger (plunger position detector, Fig. 1-1b/2b/3b). 
Konishi does not expressly teach of the glass forming machine to have at least two needles and two discharge orifices. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the needles and discharge orifices, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate needles and discharge orifices for the purpose of increase manufacturing efficiency.
The glass feeding device is configured to change the size of a gob of molten glass (Col. 6 Line 24-28). Konishi teaches the relationship between the end position of the plunger and the size of gob (Col. 26 Line 55-Col. 27 Line 10) and that the glass forming machine and glass feeding device are configured to work together to change the gob size (Col. & Line 13-22). The limitation “the glass feeding device is configured such that the size of a gob of molten glass brought into one of the blank moulds of a section depends on the end position of the plunger associated with said blank mould previously reached during operation” reads on the manner of operating the device (intended use) which does not differentiate the apparatus claim from the prior art, See MPEP 2114.II.

Regarding claim 11, depending from claim 10, Konishi teaches the glass feeding device (gob forming section) with a discharge orifice (Fig. 1 orifice 2), movable needle (Fig. 1 clay plunger 5), electrical motor adapted to move the needle with respect to the discharge orifice (Fig. 1 clay plunger drive 8), a control device which is configured to control the movement of the needle (Fig. 1 gob weight control system 9/Fig. 3 gob weight control 70), and a sensor for detecting a position of the needle in order to control the movement of the needle (Fig. 3 position sensor control/conversion 71/74). 
The glass feeding device is configured to change the size of a gob of molten glass (Col. 6 Line 24-28). Konishi teaches the relationship between the end position of the plunger and the size of gob (Col. 26 Line 55-Col. 27 Line 10) and that the glass forming machine and glass feeding device are configured to work together to change the gob size (Col. & Line 13-22). The limitation “control the movement of the needle such that the size of a gob of molten glass brought into one of the blank moulds of a section depends on the end position of the plunger associated with said blank mould previously reached during operation” reads on the manner of operating the device (intended use) which does not differentiate the apparatus claim from the prior art, See MPEP 2114.II.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-4816057-A, US-5236485-A teaches of parison moulds with monitoring plunger displacement
EP-0668248-A2 teach of gob distribution with movable needle
US-5512077-A teaches of logic board control for position sensor in parison plunger moulding
US-6185829-B1 teach of measuring the position of the plunger in parison plunger moulding
US-6397635-B1 teaches that the end position of the plunger is determined by the amount of molten glass in the mould
EP-1318108-A2 teaches of the plurality of section of blank moulds similar to the instant application and modifying plunger pressure as necessary
WO-2006072728-A1 teaches of two discharge orifices and two needles for the glass feeding device
US-7168270-B2 teaches of the logic controls for multiple orifice glass feed system similar to the instant glass feeding device
US-20140041415-A1 teaches of modifying plunger displacement and time to control the pressure during parison forming
US-20200055763-A1 teaches of the sinusoidal diameter modification of the glass gob for a plurality of needles associated with a glass feeding device
US-5868813-A, US-5964914-A, and US-5853449-A teach of a plurality of blank molds each with a plunger
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741